This correspondence is in response to AFCP filed 03/22/2021. 

Lee et al. still reads on the claim limitation as proposed amended. Furthermore the double patenting rejection still stands. And the proposed amendment raises new 112b issues. 

The claim limitation “wherein the flat face of the first insulating layer directly contacts the second electrode” is not clear what “flat face” entails.

Lee et al. (US 2016/0378239) reads on the claim limitation as proposed amended as follows:
Lee et al. discloses A display device, comprising: 
a first substrate (fig.2, 4, 6-lower substrate SUBS1-para.0056); 
gate lines spaced from each other (fig.2, 4,6- gate lines G1_N-para.0056); 
data lines spaced from each other and intersecting the gate lines (fig.4,6-data lines S1-Sm-para.0056); 
pixels disposed on the first substrate, electrically connected to the gate lines and the data lines, and including a pixel (figs.2,4,6-pixel electrodes 12, PXL-para.0058); and 
sensing lines electrically connected to the pixels (figs.2,4,6-sensor interconnection lines M3), wherein the pixel includes: 
a thin film transistor (figs.2,4,6- TFT-para.0058); 
a first insulating layer disposed on the thin film transistor (fig.6- passivation layer PAS3; para.0037); 
a second insulating layer disposed on the first insulating layer (fig.6- passivation layer PAS4; para.0037); 
a first electrode disposed on the second insulating layer (fig.6-sensor electrodes COM on passivation layer PS4); and 
a second electrode electrically insulated from the first electrode and electrically connected to the thin film transistor (fig.6- pixel electrodes PXL electrically connected to TFTs and insulated from sensor electrodes COM by pass layer PAS5; para.0054), 
wherein the pixels are arranged in a matrix configuration including pixel rows extending parallel with the gate lines and including pixel columnsPage 2 of 10 Appl. No. 16/666,309 extending parallel with the data lines (figs.2,4-pixel array), 
wherein a first portion of the second electrode is positioned inside a hole of the first insulating layer and is positioned between two opposite portions of the second insulating layer (fig.6- pixel PXL inside a hole of passivation layer PAS3 and extending to the left/right side of passivation layer PAS4), 
wherein one of the two opposite portions of the second insulating layer directly contacts a flat face of the first insulating layer (fig.6- left/right portions of passivation layer PAS4 directly contacts passivation layer PAS3 (the horizontal region of PS3 is read as “flat face” of the first insulating layer), partially covers the flat face of the first insulating layer (fig.6- layer PAS4 partially covers the horizontal region of PAS3 (where the two overlap)), and  partially exposes the flat face of the first insulating layer (fig.6-pass layer PAS4 partially exposes horizontal region of pass layer PAS3 {where sensor interconnection lines M3 are disposed})
wherein the flat face of the first insulating layer directly contacts the second electrode (fig.6- the “horizontal region” of layer PAS3 directly contacts PXL).




Lee et al. (US 2016/0378239) also reads on the claim as proposed amended as follows:
Lee et al. discloses A display device, comprising: 
a first substrate (fig.2, 4, 6-lower substrate SUBS1-para.0056); 
gate lines spaced from each other (fig.2, 4,6- gate lines G1_N-para.0056); 
data lines spaced from each other and intersecting the gate lines (fig.4,6-data lines S1-Sm-para.0056); 
pixels disposed on the first substrate, electrically connected to the gate lines and the data lines, and including a pixel (figs.2,4,6-pixel electrodes 12, PXL-para.0058); and 
sensing lines electrically connected to the pixels (figs.2,4,6-sensor interconnection lines M3), wherein the pixel includes: 
a thin film transistor (figs.2,4,6- TFT-para.0058); 
a first insulating layer disposed on the thin film transistor (fig.6- passivation layer PAS1 (read as first insulating layer)); 
a second insulating layer disposed on the first insulating layer (fig.6- passivation layer PAS3 (read as second insulating layer); para.0037); 
a first electrode disposed on the second insulating layer (fig.6-sensor electrodes COM formed on layer PAS4 which is formed on passivation layer PS3 (the second insulating layer)); and 
a second electrode electrically insulated from the first electrode and electrically connected to the thin film transistor (fig.6- pixel electrodes PXL electrically connected to TFTs and insulated from sensor electrodes COM by pass layer PAS5; para.0054), 
wherein the pixels are arranged in a matrix configuration including pixel rows extending parallel with the gate lines and including pixel columnsPage 2 of 10 Appl. No. 16/666,309 extending parallel with the data lines (figs.2,4-pixel array), 
wherein a first portion of the second electrode is positioned inside a hole of the first insulating layer and is positioned between two opposite portions of the second insulating layer (fig.6- pixel PXL inside a hole of passivation layer PAS1 and extending to the left/right side of passivation layer PAS3), 
wherein one of the two opposite portions of the second insulating layer directly contacts a flat face of the first insulating layer,  (fig.6- left/ride side of passivation layer PAS3 directly contacts insulating layer PAS1 (horizontal region of PAS1 is read as “flat face”)), partially covers the flat face of the first insulating layer (fig.6- PAS3 partially covers horizontal region of PAS1 (where the two overlap)), and
 partially exposes the flat face of the first insulating layer (fig.6-pass layer PAS3 partially exposes PAS1 (where SE and PAS2 are disposed))
wherein the flat face of the first insulating layer directly contacts the second electrode (fig.6- insulating layer PAS1 directly contacts PXL (as depicted on the side edge of horizontal region of PAS1)).

Therefore, given the broadest interpretation of the claim in light of the specification Lee et al. discloses the claim limitations as proposed amended.

/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627